                                           Case 3:20-cv-07189-JSC Document 25 Filed 03/26/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                         Case No. 20-cv-07189-JSC
                                                         Plaintiff,
                                   8
                                                                                              ORDER RE: MOTION TO DISMISS
                                                  v.                                          AND PLAINTIFF’S FIRST AMENDED
                                   9
                                                                                              COMPLAINT
                                  10     WASHINGTON SQUARE INN, LLC,
                                                                                              Re: Dkt. Nos. 18 & 21
                                                         Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court are Defendant’s motion to dismiss, Plaintiff’s notice of intent to file a

                                  14   first amended complaint, and Plaintiff’s first amended complaint. (Dkt. Nos. 18, 20, 21.) After

                                  15   Defendant filed its motion to dismiss, Plaintiff filed a notice of intent to file an amended complaint

                                  16   on March 10, 2021. (Dkt. No. 20.) Plaintiff then filed the first amended complaint on March 16,

                                  17   2021. (Dkt. No. 21.)

                                  18          In response to Plaintiff’s notice and amended complaint, Defendant argues that because

                                  19   Plaintiff filed his notice rather than an opposition to Defendant’s motion to dismiss that Plaintiff

                                  20   does not oppose the motion. (Dkt. No. 23 at 2-3.) For this reason, Defendant’s argument goes,

                                  21   the Court should grant its motion to dismiss. (Id.) The Court disagrees.

                                  22          Federal Rule of Civil Procedure 15(a)(1)(B) permits a litigant to amend their pleading, if it

                                  23   is one “to which a responsive pleading is required,” as a matter of course within “21 days after

                                  24   service of a responsive pleading or 21 days after service of a motion under Rule 12(b)[.]” Here,

                                  25   Defendant filed its motion to dismiss on February 24, 2021. (Dkt. No. 18.) Plaintiff filed his

                                  26   amended complaint on March 16, 2021—within the 21-day period that Rule 15 contemplates.

                                  27   (Dkt. No. 21.) See Fed. R. Civ. P. 15(a)(1)(B). Therefore, because Plaintiff’s filing complies with

                                  28   Rule 15, it does not matter that Plaintiff first filed a “notice of intent” to file the amended
                                          Case 3:20-cv-07189-JSC Document 25 Filed 03/26/21 Page 2 of 2




                                   1   complaint rather than an opposition to Defendant’s motion.

                                   2          Accordingly, Defendant’s motion to dismiss is TERMINATED. Plaintiff’s amended

                                   3   complaint is the action’s operative complaint, and Defendant must file a response to the amended

                                   4   complaint within 14 days of this Order.

                                   5          This Order disposes of Dkt. No. 18.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 26, 2021

                                   8
                                   9
                                                                                                    JACQUELINE SCOTT CORLEY
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       2
